    Case 2:19-cv-15309-BRM-ESK Document 1 Filed 07/12/19 Page 1 of 6 PageID: 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

    ALEXANDRU POPA,

                              Plaintiff,

                       v.

    VANESSA PEREZ, MERCEDES-BENZ                  Case No.
    CORPORATION otherwise known as
    MERCEDES-BENZ USA, LLC, JOHN and
    JANE DOES (1-100) and XYZ COMPANIES
    (1-100),

                               Defendants.


        DEFENDANT MERCEDES-BENZ USA, LLC’S NOTICE OF REMOVAL



        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Mercedes-Benz USA, LLC

(incorrectly identified as Mercedes-Benz Corporation otherwise known as Mercedes-Benz USA,

LLC) (“Mercedes-Benz”), hereby files this Notice of Removal from the Superior Court of

New Jersey, Law Division, Hudson County, to the United States District Court for the District of

New Jersey,1 and alleges as follows:

I.      NATURE OF THE CASE

        1.    On June 21, 2019, Plaintiff Alexandru Popa (“Plaintiff”), filed a civil action in the

Superior Court of New Jersey, Law Division, Hudson County, styled Alexandru Popa v. Vanessa

Perez et al., Docket No. HUD-L-2467-19. See Exhibit A, Compl.




1
  By removing this action to this Court, Mercedes-Benz does not waive any defenses, objections,
or motions available under state or federal law. Mercedes-Benz expressly reserves the right to
move for dismissal of some or all of Plaintiff’s claims and/or seek dismissal based on lack of
personal jurisdiction, improper venue, and/or the doctrine of forum non conveniens.
 Case 2:19-cv-15309-BRM-ESK Document 1 Filed 07/12/19 Page 2 of 6 PageID: 2




        2.      Mercedes-Benz was served with Plaintiff’s Complaint on July 2, 2019. See

Exhibit A, Service of Process Transmittal with Summons and Compl.

        3.      Accordingly, this Notice is being filed within thirty (30) days after receipt by

Mercedes-Benz of the initial pleading setting forth the claim for relief upon which the action is

based, as required by 28 U.S.C. § 1446(b)(1).

        4.      Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all process and pleadings

served on Mercedes-Benz is attached hereto as Exhibit A, which is incorporated herein by

reference.

        5.      The Complaint asserts negligence, strict liability, res ipsa loquitur, and breach of

warranty claims against Mercedes-Benz to recover compensatory and punitive damages allegedly

sustained by Plaintiff as a result of an automobile accident, during which Plaintiff claims he was

operating a vehicle manufactured by Mercedes-Benz that experienced failures of the seatbelt

and/or airbags. See Exhibit A, Compl.

        6.      The Complaint also asserts a separate negligence claim against Defendant, Vanessa

Perez, to recover compensatory and punitive damages based on allegations that Defendant Perez

caused the automobile accident when, while intoxicated, she turned her Jeep Cherokee into

Plaintiff’s oncoming lane of traffic in disregard of a traffic signal, striking Plaintiff’s vehicle in the

front and/or side. See Exhibit A, Compl.

        7.      This Court has original subject matter jurisdiction over this civil action pursuant to

28 U.S.C. § 1332, because there is complete diversity of the parties and the amount in controversy

exceeds the sum or value of $75,000.




                                                    2
    Case 2:19-cv-15309-BRM-ESK Document 1 Filed 07/12/19 Page 3 of 6 PageID: 3




II.     REMOVAL IS PROPER BECAUSE THIS COURT HAS ORIGINAL SUBJECT
        MATTER JURISDICTION

        A.      Diversity of Citizenship Exists Among The Parties

        8.      Plaintiff alleges in the Complaint that he resides at 64 South Main Street, Apt. 1F,

Spring Valley, New York 10977. See Exhibit A, Compl. at preamble. Thus, upon information

and belief, Plaintiff is, and was at the time of the filing of this action, a resident and citizen of New

York. See id.

        9.      Plaintiff further alleges in the Complaint that Defendant, Vanessa Perez, resides at

1223 81st Street, Apt. 1, in North Bergen, New Jersey 07047-4153. See Exhibit A, Compl. at ¶ 2.

Thus, upon information and belief, Defendant Perez is, and was at the time of the filing of this

action, a resident and citizen of New Jersey. See id.

        10.     Defendant Mercedes-Benz USA, LLC is a limited liability company organized and

existing under the laws of the state of Delaware with its principal place of business located in the

state of Georgia. The only member of Mercedes-Benz USA, LLC is Daimler North America

Corporation, which is incorporated under the laws of the state of Delaware with its principal place

of business in the state of Michigan. Defendant Mercedes-Benz USA, LLC is therefore a citizen

of Delaware and Michigan for purposes of diversity jurisdiction.2

        11.     Accordingly, diversity of citizenship exists between Plaintiff and all Defendants.

        B.      THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

        12.     “The amount in controversy is generally decided from the face of the complaint

itself.” Angus v. Shiley Inc., 989 F.2d 142, 145 (3d Cir. 1993).


2
   See Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (“The state of
organization and the principal place of business of an unincorporated association are legally
irrelevant. ‘Accordingly, the citizenship of an LLC is determined by the citizenship of its
members.’ For complete diversity to exist, all of the LLC’s members ‘must be diverse from all
parties on the opposing side.’” (footnotes omitted)).

                                                   3
    Case 2:19-cv-15309-BRM-ESK Document 1 Filed 07/12/19 Page 4 of 6 PageID: 4




          13.    In his Complaint, Plaintiff does not make any demand for a specific, monetary sum.

See generally, Exhibit A, Compl.

          14.    Where, as here, a complaint does not limit its request to a precise monetary amount,

the district court makes “an independent appraisal of the value of the claim.” Angus v. Shiley, Inc.,

989 F.2d 142, 146 (3d Cir. 1993).

          15.    Plaintiff claims in all Counts of the Complaint that, as a result of the alleged

accident, he “was caused to sustain and did sustain serious and permanent personal injuries

requiring the care and treatment of physicians, hospitalization and medication and has been and

will in the future continue to be hampered in his daily routine.” See Exhibit A, Compl. at ¶¶ 4,

8, 12, 16 (emphasis added).

          16.    Plaintiff further seeks punitive damages in addition to compensatory damages from

both Defendants. See Exhibit A, Compl. at ad damnum clauses.

          17.    Given the nature and extent of Plaintiff’s alleged damages, the Complaint places at

issue more than $75,000, exclusive of interest and costs. “[T]he amount in controversy is not

measured by the low end of an open-ended claim, but rather by a reasonable reading of the value

of the rights being litigated.” Angus, 989 F.2d at 146.

          18.    Plaintiff’s claim for damages therefore exceeds the requisite amount in controversy

for purposes of diversity jurisdiction under 28 U.S.C. § 1332(a).

III.      CONSENT TO REMOVAL

          19.    As of the date of this Notice of Removal, there has been no proof of service of

original process as to Defendant, Vanessa Perez, docketed in the state court action under docket

number HUD-L-2467-19. See Exhibit B, Docket.3 Additionally, Mercedes-Benz lacks any



3
    Retrieved July 12, 2019.

                                                  4
 Case 2:19-cv-15309-BRM-ESK Document 1 Filed 07/12/19 Page 5 of 6 PageID: 5




knowledge or information that Defendant, Vanessa Perez, has been served with original process

to date.

           20.    Accordingly, the provisions of 28 U.S.C. § 1446(b)(2)(A), requiring the joinder or

consent of all properly joined and served defendants to this removal, are inapplicable at the present.

IV.        VENUE IS PROPER

           21.    The United States District Court for the District of New Jersey is the federal district

encompassing the Superior Court of New Jersey, Law Division, Hudson County, where this suit

was originally filed. See 28 U.S.C. 118(a). This action is therefore being removed to the United

States District Court for the district embracing the place where the action is pending, in accordance

with 28 U.S.C. § 1441(a).

V.         NOTICE OF REMOVAL TO PLAINTIFFS AND STATE COURT

           22.    Pursuant to the provisions of 28 U.S.C. § 1446(d), Mercedes-Benz will promptly

file a copy of this Notice of Removal with the clerk of the Superior Court of New Jersey, Law

Division, Hudson County, and will serve a copy of same upon all adverse parties.

VI.        DEMAND FOR JURY TRIAL

           Mercedes-Benz hereby demands a jury trial as to all claims triable in this action.

VII.       CONCLUSION

           WHEREFORE, Mercedes-Benz hereby gives notice that the matter styled as Alexandru

Popa v. Vanessa Perez et al., Docket No. HUD-L-2467-19, is removed to the United States District

Court for the District of New Jersey.




                                                    5
 Case 2:19-cv-15309-BRM-ESK Document 1 Filed 07/12/19 Page 6 of 6 PageID: 6




                                   Respectfully submitted,

                                   SHOOK, HARDY & BACON L.L.P.


                                   By: /s/ Joseph H. Blum
                                      Joseph H. Blum
                                      NJ Bar ID: 010211984
                                      Nicolai A. Schurko
                                      NJ Bar ID: 018392010
                                      Two Commerce Square
                                      2001 Market Street, Suite 3000
                                      Philadelphia, PA 19103-7014
                                      Telephone: 215.278.2555
                                      Facsimile: 215.278.2594
                                      Email: jblum@shb.com
                                              nschurko@shb.com

                                   Attorneys for Defendant
                                   Mercedes-Benz USA, LLC (incorrectly identified as
                                   Mercedes-Benz Corporation otherwise known as
                                   Mercedes-Benz USA, LLC)
Dated: July 12, 2019




                                      6
